                      Case 1:20-cr-00260-AA             Document 99              Filed 08/06/20             Page 1 of 1
                                                                                                 0
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                 for the
                                                           District of Oregon                                                     2020
                  United States of America
                                 V.                                )
                                                                   )           Case No.      1:20-cr-00260-AA
               MICHAEL JOSEPH MANRING                              )
                                                                   )
                                                                   )
                                                                   )
                             Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        MICHAEL JOSEPH MANRING
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment             0    Superseding Indictment      0 Information            0 Superseding Information                O Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition             0 Violation Notice           O Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 1951                        Interfere with Commerce by Robbery
  21 U.S.C. §§ 841(a)(1), (b){1)(D), 846 Conspiracy to Possess with Intent to Distribute Marijuana




Date:     July 23, 2020


City and state:       Eugene, Oregon                                            MUSTAFAT.
                                                                                                  Printed name and title


                                                                Return

          This warrant was ~ on (date)                                     , and the person was arrested on (date)
            l"l
at (city and state)
           ·
                      e.,}'.)
                             /
                              , lJe_

Date:   JJ?:>0/ ~                                                      .   ~                          ~ ~
                                                                                          ------:J.rresting officer's signature
